 In the Matter of LAKE ERIE LIMESTONE COMPANYandUNITEDCONSTRUCTION WORKERS ORGANIZING COMMITTEECase No. R-3193.Decided October 31,1941Investigation and- Certification of Representatives:stipulation for certificationof representatives upon pay roll check.Mr. Henry Shore,for the Board.Mr. T. F. Patton,for the Company.Mr. Lee W. Heilman,of Youngstown, Ohio, for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 16^ 1941, United Construction Workers OrganizingCommittee, affiliated with the Congress of Industrial Organizations,filed with the Regional Director for the Sixth Region (Pittsburgh,Pennsylvania) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of Lake ErieLimestone Company, Hillsville, Pennsylvania, herein called the Com-pany, engaged in the quarrying and distributing of limestone in' Law-rence County, Pennsylvania, and requesting an investigation and certi-fication of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49, Stat. 449, herein called the Act.On October9, 1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation . and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On October"10, 1941, the Company, the Union, and anattorney for the Board'entered into a "STIPULATION FOR CERTI-FICATION UPON. PAY ROLL CHECK."Pursuant to the Stipulation, a pay-roll'check by comparison of theUnion's records of membership in good standing as of September 80,36 N. L. It. B., No. 127.607 608DECISIONS OFNATIONALLABOR RELATIONS BOARD1941, with the Company's pay-roll records as of September 26, 1941,was made on October 14, 1941, under the supervision of the RegionalDirector, to determine the number of production and maintenanceemployees, excluding executives, foremen, assistant foremen, super-visors who do not work with tools, draftsmen, timekeepers, first aidmen and nurses, watchmen, office and salaried employees at the quarriesof the Company located in Lawrence County, Pennsylvania, who desig-nated the Union as their bargaining agency.On October 15, 1941, theRegional Director, acting pursuant to the Stipulation, issued and dulyserved upon the parties a Report on Results of Investigation by anInspection of Records.No objections to said Reports have been filed.by any of the parties.-In his Report the Regional Director reported that the comparisonof the Union's records of membership in good standing with the payroll of the Company showed ninety-five (95) out of one hundred. one(101) eligible employees designated the Union to represent them forthe purposes of collective bargaining with the Company in respect torates of pay, wages, hours of employment, and other conditions ofemployment.Upon the basis of the Stipulation, the Report on Results of Investi-gation by an Inspection of Records, and the entire record in the case,the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Lake Erie Limestone Company, Hillsville,Pennsylvania, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees, excluding executives,foremen, assistant foremen, supervisors who do not work with--tools,draftsmen, timekeepers, first aid men and nurses, watchmen, office andsalaried employees at the quarries of the Company located in LawrenceCounty, Pennsylvania, constitute a unit appropriate for collectivebargaining within the meaning of Section 9 (b) of the National LaborRelations Act.3.United ConstructionWorkers Organizing Committee, affiliatedwith the Congress of Industrial Organizations, has been designated andselected by a, majority of the employees in the above unit as their rep-resentative for the purposes of collective bargaining, and is the ex-clusive representative of all the employees in said unit,. within themeaning of Section 9 (a) of the National Labor Relations Act. LAKE ERIE LIMESTONE COMPANYCERTIFICATION OF REPRESENTATIVES609By virtue of and pursuant to the power vested in the 'National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct,IT is HEREBY CERTIFIED that United Construction Workers Organiz-ing Committee, affiliated with the Congress of Industrial Organiza-tions, hasbeen designated by a majority of all production andmaintenance employees excluding executives, foremen, assistant fore-men, supervisors who do not work with tools, draftsmen, timekeepers,first aid men and nurses, watchmen, office and salaried employees at thequarries located in Lawrence County, Pennsylvania, of Lake Erie Lime-stone Company, Hillsville, Pennsylvania, as their representative forthe purposes of collective bargaining, and that, pursuant to Section 9(a) of the Act, United Construction Workers Organizing Committee,,affiliated with the Congress of Industrial Organizations, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.43311 S-42-v 1. 36-40